         Case 1:17-cr-00477-PAE Document 114 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                           17-CR-477 (PAE)
                         -v-
                                                                                 ORDER
 JASON NISSEN,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a letter on behalf of non-parties Entrepreneur Growth Capital,

LLC, and Credit Cash, LLC, with respect to, and seeking, the forfeiture of certain real property

owned by defendant Jason Nissen and his wife, Haydee Nissen (Dkt. No. 113). The letter was

filed by the law firm of WilmerHale, at which I was previously affiliated.

       My unitary practice since taking the bench has been not to preside over matters in which

WilmerHale appears. Accordingly, if the non-parties’ application were to remain in place, I

would be forced to consider recusing from this important matter, over which I have presided

since its inception and over which I have deep familiarity. I have recently issued orders denying

Mr. Nissen’s applications for compassionate release. And I will eventually be responsible for

assuring Mr. Nissen’s compliance with his conditions of supervised release. It would disserve

the interest of justice for this matter to be reassigned to a successor judge.

       In order to avoid this regrettable and easily avoided consequence, the Court DENIES,

without prejudice, the application filed on the non-parties’ behalf by WilmerHale. I would be

pleased to consider a similar such application if filed by a law firm whose participation would

not potentially force my recusal.
       Case 1:17-cr-00477-PAE Document 114 Filed 10/23/20 Page 2 of 2




      The Clerk of Court is requested to terminate the motion at Dkt. No. 113.



      SO ORDERED.



                                                       
                                                  __________________________________
                                                        PAUL A. ENGELMAYER
                                                        United States District Judge
Dated: October 23, 2020
       New York, New York
